fitbitlogoimagea01.jpg [fitbitlogoimagea01.jpg]


Exhibit 10.1


EMPLOYMENT OFFER LETTER


July 28, 2014
PERSONAL AND CONFIDENTIAL


Ronald W. Kisling


Dear Ronald,
Fitbit, Inc. (the "Company") is pleased to offer you the full-time position of
Vice President, Chief Accounting Officer reporting to Bill Zerella, Chief
Financial Officer.
You will be paid an annual salary of Two Hundred and Thirty Thousand dollars
($230,000). Your salary will be paid in accordance with the Company's normal
payroll practices as established or modified from time to time. Currently,
salaries are paid on a semi-monthly basis. In connection with your employment,
you will be eligible to participate in benefits programs that have been adopted
by the Company to the same extent as, and subject to the same terms, conditions
and limitations applicable to, other employees of the Company of similar rank
and tenure.
In addition to your base salary, you will be entitled to an annual bonus of
fifty thousand dollars ($50,000) based upon achieving mutually agreed upon goals
and paid at the end of each year. The Company reserves the right to amend,
change or cease this plan at any time. In connection with your employment, you
will be eligible to participate in benefits programs that have been adopted by
the Company to the same extent as, and subject to the same terms, conditions and
limitations applicable to, other employees of the Company of similar rank and
tenure.
Subject to the approval of the Company''s Board of Directors, you will be
granted the option to purchase shares of the Company's common stock (the
"Option") equal to one quarter of one percent (.25%) of the Company's shares on
a fully diluted- basis, including the Company's employee option pool. The Option
will be subject to the terms and conditions of the Company's standard form of
Stock Option Agreement (the "Option Agreement") and the Company's 2007 Stock
Plan (the "Plan"). This Option shall be an incentive stock option to the extent
permitted by law. The Option will be granted at an exercise price equal to the
fair market value of the stock on the date of the grant and will vest 25% at the
end of the first full, continuous year of employment with monthly vesting
thereafter at the rate of 1148th of the total grant. Vesting will depend on your
continued employment with the Company. Please consult the Option Agreement and
the Plan for further information.
If there is a Change of Control (as defined in the Plan) and in connection with
such Change of Control or within twelve (12) months following the closing of a
Change in Control (i) you are terminated by the Company or its successor without
Cause (as defined in the Plan), or (ii) there is a Constructive Termination (as
defined below) and you terminate your employment with the Company or its
successor within six (6) months following such Constructive Termination, then
fifty percent (50%) of any then remaining unvested shares under the Option shall
immediately vest and become exercisable.
As used herein, "Constructive Termination" means the occurrence of any of the
following events: (i) any material diminution in your dutias or responsibilities
(other than in connection with your unavailability by reason of disability),
provided that a mere change in title alone shall not constitute such a material
diminution, (ii) a reduction of more than 10% in any one year period by the
Company in your base salary (other than on account of a reduction applicable to
all executiveemployees) or (iii) the relocation of your principal work location
by more than fifty (50) miles, not agreed to by you.1
By signing this offer, you represent that your employment with the Company and
the performance of your duties does not and will not breach any agreement
entered into by you (i.e., you have not entered into any agreements with
previous employers that conflict with your obligations to the Company). Please
provide us with a copy of any such agreements. You will also be required to sign
an Employee Invention Assignment, Confidentiality, and Arbitration Agreement
("EIACAA") as a condition of your employment with the Company. A copy of this
agreement will be made available to you.
Moreover, you will be required to provide the Company with documents
establishing your identity and right to work in the United States. Those
documents must be provided to the Company within three business days of your
employment start date.
We hope that this will be the beginning of a long and rewarding employment
relationship. However, you are not being promised any particular term of
employment. You understand that your employment with the Company will be
"at-will," meaning that either you or the Company may terminate your employment
relationship at any time, for any reason, with or without prior notice. The
Company also has the right to change, or otherwise modify, in its sole
discretion, the terms and conditions of your at-will employment, including your
salary and benefits.





--------------------------------------------------------------------------------

fitbitlogoimagea01.jpg [fitbitlogoimagea01.jpg]


This offer, once accepted, constitutes the entire agreement between you and the
Company with respect to the subject matter hereof and supersedes all prior
offers, negotiations and agreements, if any, whether written or oral, relating
to such subject matter. You acknowledge that neither the Company nor its agents
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this agreement for the
purpose of inducing you to execute the agreement, and you acknowledge that you
have executed this agreement in reliance only upon such promises,
representations and warranties as are contained herein.
We are very excited about having you join the Company. If you agree to the offer
terms above, please sign below. If you have any questions regarding this offer,
please contact our HR team via email at hr@fitbit.com. This offer shall remain
open until August 4th, 2014, after which, if not accepted, shall expire.




Sincerely,


/s/ James Park
 
 
 
 
James Park
 
 
 
 
Co-Founder & CEO Fitbit, Inc.
 
 
 



I have read and accept the terms and conditions of this offer.


Signed:
/s/ Ronald Kisling
 
July 31, 2014
 
 
Ronald Kisling
 
Date
 
 
 
 
 
 



EMPLOYEE INVENTION ASSIGNMENT, CONFIDENTIALITY AND ARBITRATION AGREEMENT





